ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of unlawful use of a weapon, § 571.030, RSMo 1994, and one count of resisting arrest, § 575.150, RSMo 1994. The court sentenced him as a prior and persistent offender to a prison term of nine years for unlawful use of a weapon to run consecutively to a term of one year in the custody of the Department of Justice Services for resisting arrest. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).